DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 1-9 are directed towards an apparatus (i.e., a printer unit). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and § 2114-2115 for further details).

Claim Objections
Claim 1 is objected to because of the following informalities: the recitation “the pressure sensed” in line 8 of the claim should read “the pressure sensed Ps”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: the recitation “the pressure sensed” in line 2 of the claim should read “the pressure sensed Ps” and the recitation “the desired speed” in line 3 should read “the desired speed Sd”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and claim 10: there is insufficient antecedent basis for the recitations “the speed” in line 7 of claim 1 and line 5 of claim 10; and “the amount of printing material per length unit of deposited printing material” in line 10 of claim 1 and lines 7-8 of claim 10. For the purposes of art rejections, any speed of a printer head and any amount of printing material deposited is being considered sufficient to read on the claim limitations above.
Moreover, the recitation “desired speed Sd” in line 8 of claim 1 and line 6 of claim 10 is indefinite as the term “desired” is subjective. Referring to the MPEP, it states “Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention.” See MPEP 2173.05(b)(IV)). The scope of the claim is rendered indefinite due to the term “desired”, as it is not clear what an objective boundary of the “desired speed Sd” is, due to the fact a “desired speed Sd” can change from one process to another or one user to another.
Regarding claims 2-9 and 11-13: these claims are dependent, either directly or indirectly, on independent claim 1 and independent claim 10, respectively; and therefore exhibit the same indefiniteness discussed in the rejection above. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by GHEORGHESCU et al. (US 2018/0015655).
As to claim 1: GHEORGHESCU discloses a three-dimensional (3D) printer 104 configured to print a 3D object 106 ([0030]; FIG. 1), equivalent to the claimed printer unit for a 3D-printing apparatus. GHEORGHESCU also discloses the 3D printer 104 including one or more extruder assemblies 118 (i.e., printer head) positioned over an object base or bed 112 ([0031]; FIG. 1), where the extruder assembly 118 includes a motor 132 connected to one or more drive gears 134 that move and control the rate at which a filament 126 is delivered to hotend 136 via a rolling assembling, and the hotend 136 heating the filament 126 and extruding the viscous liquid filament 138 (i.e., deposit printing material) through nozzle 140 (i.e., printer head comprising a nozzle) onto bed 112 or prior layer 114 to form 3D object 106 ([0032]; FIG. 1). Hence, GHEORGHESCU reads on the claimed printer head comprising a nozzle arranged to deposit printing material from the printer unit.  
Furthermore, GHEORGHESCU discloses one or more filament sensors 146 being located in or proximate to the extruder assembly 118 to measure the amount of filament 126 entering the extruder 118 and in some cases the hotend 136 ([0033]; [0038]) in order to dynamically measure the filament 126 diameter as it is being forced through the extruder 118 before and/or when an object 106 is being printed ([0037]). GHEORGHESCU discloses the filament sensors 146 being mechanical sensors, spring s, exerted on the printer head from the printing material.
Additionally, GHEORGHESCU discloses a computing device 102 in communication with the 3D printer 104, such that the computing device executes or accesses one or more software programs or applications that take 3D object data and translate the data into instructions executable by a printer controller 110 (i.e., control unit) to control the 3D printer 104 to cause 3D printer 104 to form 3D object 106 by extruding material onto the base 112 in multiple configurable layers 114 ([0030]). GHEORGHESCU further discloses the sensors providing measurement information indicative of the amount of filament provided to the hotend 136 to printer controller 110 and/or slicer 116, which may in turn, be used to adjust the speed at which filament 126 is provided to the hotend ([0033]); wherein the measured amount of filament mat be provided to the control component to form a feedback loop in real time or near real time (i.e., increasing transfer function) during generation of the 3D object, such that instructions sent to the 3D printer and more specifically the motor or extrusion assembly may be modified to adjust the filament drive rate during the 3D printing process ([0025]; [0092]). GHEORGHESCU discloses adjusting the speed at which the filament is provided ensures that a particular amount or volume of filament is provided to the hotend throughout the 3D printing process ([0024]; [0040]; [0092]). Consequently, GHEORGHESCU reads on the claimed control unit coupled to the pressure sensor, wherein the control unit is configured to control the speed of the printer head based on an increasing transfer function f from the pressure sensed by the pressure sensor to a desired speed d of the printer head, in order to maintain a constant deposition of the amount of printing material per length unit of deposited printing material. 
As to claim 2: GHEORGHESCU remains as applied above. GHEORGHESCU further discloses the claimed feeding unit configured to feed printing material, wherein the pressure sensor is coupled to the feeding unit and configured to sense a pressure exerted on the feeding unit from the printing material ([0026]; [0033]; [0038]; [0039]; [0041]; [0098]; [0099]). 
As to claim 3: GHEORGHESCU remains as applied above. GHEORGHESCU further discloses the claimed wherein the pressure sensor is coupled to the nozzle and configured to sense a pressure exerted on the nozzle from the printing material ([0033]; [0098]; [0099]). 
As to claim 4: GHEORGHESCU remains as applied above. GHEORGHESCU further discloses the claimed wherein the transfer function comprises at least one filter function between the pressure sensed by the pressure sensor and the desired speed of the printer head ([0055]). 
As to claim 5: GHEORGHESCU remains as applied above. GHEORGHESCU further discloses the claimed wherein the at least one filter function is selected from a list comprising a delay function, an averaging function, a scaling function, and a non-linear function ([0055]). 
As to claim 6: GHEORGHESCU remains as applied above. GHEORGHESCU further discloses the claimed wherein the transfer function is determined based on the at least one parameter selected from a list comprising a speed of the printer head, a temperature of the nozzle, a feeding rate of the printing material, and an amount of printing material deposited per length unit of deposited printing material ([0024]; [0025]). 
As to claim 7: GHEORGHESCU remains as applied above. GHEORGHESCU further discloses the claimed further comprising a measuring device configured to measure at least one parameter selected from a list comprising a speed of the printer head, a temperature of the nozzle, a feeding rate of the 
As to claim 8: GHEORGHESCU remains as applied above. GHEORGHESCU further discloses the claimed wherein the transfer function is predefined ([0024]; [0025]; [0030]; [0098]; [0099]).
As to claim 9: GHEORGHESCU remains as applied above. GHEORGHESCU further discloses the claimed wherein the control unit is configured to interrupt an operation of the printer unit in case the speed of the printer head is outside a predetermined interval ([0043]; [0089]; [0090]). 
As to claim 10: GHEORGHESCU remains as applied above. GHEORGHESCU further discloses the claimed method for 3D-printing an object by a printer unit comprising a printer head comprising a nozzle arranged to deposit printing material from the printer unit, comprising the steps of: sensing a pressure exerted on the printer head from the printing material, and controlling the speed of the printer based on an increasing transfer function from the pressure sensed by the pressure sensor to a desired speed of the printer head, in order to maintain a constant deposition of the amount of printing material per length unit of deposited printing material (see the rejection of claim 1 above; [0047] – [0049]). 
As to claim 11: GHEORGHESCU remains as applied above. GHEORGHESCU further discloses the claimed wherein the printer unit further comprises a feeding unit configured to feed printing material, and wherein the method further comprises the step of sensing a pressure exerted on the feeding unit from the printing material (see the rejection of claim 2 above; [0026]; [0033]; [0038]; [0039]; [0041]; [0098]; [0099]).
As to claim 12: GHEORGHESCU remains as applied above. GHEORGHESCU further discloses the claimed further comprising the step of sensing a pressure exerted on the nozzle from the printing material (see the rejection of claim 3 above; [0033], [0098], [0099]). 
As to claim 13: GHEORGHESCU remains as applied above. GHEORGHESCU further discloses the claimed further comprising interrupting an operation of the printer unit in case the speed of the printer is outside a predetermined interval (see the rejection of claim 9 above; [0043], [0089], [0090]). 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: ZINNIEL et al. (US 6,085,957) teaches a sensor system that feeds information to a CPU based on information sensed from a filament and the CPU uses the sensed information to control the speed of the feed rollers such that a constant flow rate of material to the application tip is supplied (abstract); LI et al. (US 10,201,503) teaches a printing device including a pressure sensor to detect pressure of the material within the printing head, and the pressure sensor being connected to a computer system such that the computer system can operate the pressure controller to adjust the amount of pressure exerted on the material and operating as a closed-loop feedback system to maintain an approximately constant pressure within the device (column 17, lines 48-58); and TEJADA PALACIOS et al. (US 2017/0120528) teaches a detecting system characterized by a transfer function dependent on sensors ([0091]) and the values obtained by the sensors being used by a computer program where a filter function is used to further correlate the values ([0128]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743